Title: [Report on Such Further Sums as May Be Expected to Come Into the Treasury], [4 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 4, 1794Communicated on February 5, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, pursuant to an order of the House of Representatives of the 30th. of January last respectfully reports as follows.

The Statement A herewith transmitted shews the Monies now in the Treasury and (as far as official documents hitherto received furnish information) such further Sums as may be expected to come into it before the first day of April next, and the probable demands upon the Treasury to that time, exhibiting a deficiency for satisfying those demands equal to 621,294 dollars and 18 Cents.
It is to be observed that no materials of which the Treasury can be possessed will at any time present a view definitively exact of the Matters to which this Statement relates. The time requisite for transmission will always occasion a considerable arrear of returns necessary to ascertain what monies are to be expected within a given period: For example, it is found that the Sum usually outstanding in bonds, is about two and an half Millions of dollars. Yet the Returns received at any period rarely exhibit beforehand, more than a Million and a half. How the remainder will distribute itself as to the times of payment, can never even be conjectured, further than as it is known, that from the course of importations and of the Credits allowed the Fall and Winter are the periods of the principal receipts on account of the duties.
So likewise the disbursements to be made within a given period are in a degree liable to uncertainty; as in the Case of the Sum stated to be payable to Foreign Officers. It is altogether casual whether the whole or what proportion of it will be called for within the period. Similar though not equal uncertainty attends the Sum stated for the War Department.
The Secretary begs leave to add, for the more full Information of the House, that the Sums expected to be received during the second Quarter of this year are still more inadequate to the probable expenditure, than those of the current Quarter to its expenditure. The last Accounts from Amsterdam strengthen the probability that a Million of Florins must be remitted from hence towards the payment of an instalment of the Capital of the Dutch debt payable on the first of June.

The only pending Domestic Loans are


1st
One made of the Bank of the United States by Virtue of the Act intitled “An Act for raising a further Sum of Money for the protection of the Frontiers and for other purposes therein mentioned” passed the 2nd. day of May 1792 Dollars
400,000.


2d 
Another made of the same Bank by Virtue of the Act intitled “An Act making appropriations for the Support of Government for the Year 1793” passed the 28th. of February 1793
  800.000.




1,200.000.



Of which the following reimbursements have been made (vizt.)




On Account of the first mentioned Loan100,000.




On Account of the last mentioned Loan600,000.





700.000.



Balance still due
500.000.


Both these Loans are at a rate of 5 ⅌ Cent interest—the first has no definite Term of reimbursement; the Second was reimburseable by instalments at fixed periods, the last of which becomes due the 1st. of March ensuing and is therefore comprised in the Statement A.
All of which is respectfully submitted.

Alexander HamiltonSecy. of the Treasury
Treasury DepartmentFebruary 4th. 1794.

